Citation Nr: 1823028	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stress incontinence.

2.  Entitlement to service connection for Gulf War syndrome.

3. Entitlement to service connection for varicose veins.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from April 1985 to January 1990 and from January 1991 to April 1991.  She also had reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a September 2015 hearing.  A transcript is in the record. 

These issues were previously before the Board in December 2015.  They were remanded for additional development, as were the issues of entitlement to service connection for a mental health disability and a low back disability.  

After the requested development was completed, entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD) and entitlement to service connection for a back disability was granted in an August 2016 rating decision.  This is considered a complete grant of the benefits sought on appeal for these two issues, and they are no longer before the Board.  The remaining three issues have been returned for further appellate consideration.  

The issue of entitlement to service connection for varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for evidence of stress incontinence, and this disability was first documented in April 2005, which is 14 years after discharge from active service. 

2.  The preponderance of the evidence weighs against finding a nexus between the currently diagnosed stress incontinence and injuries or events during active service. 

3.  The Veteran did not have service in the Southwest Asia Theater of operations, and does not have an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a diagnosed illness for which service connection is presumed.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for stress incontinence have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017). 

2.  The criteria for entitlement to service connection for Gulf War syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in a July 2010 letter prior to the initial adjudication of her claims.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with her claims file.  She has been afforded a VA examination of her stress incontinence, and the examiner offered an opinion regarding the etiology of this disability.  She has also been afforded a Gulf War Registry examination.  

The December 2015 remand requested that additional personnel records be obtained, and a request for these records was unsuccessful.  However, the absence of these records is harmless for both claims.  The Veteran does not contend that her urinary incontinence began due to an injury or disease incurred during active duty for training or an injury during inactive duty for training, although the dates of such service are part of the record and the medical records for these periods have been obtained.  As for the Gulf War syndrome, her records show that she served in Turkey during the relevant period.  She does not contend to have served in the Southwest Asia Theater of operations during the war, as defined by regulation.  38 C.F.R. § 3.317(a),(e).  Therefore, the additional records would be of no benefit to the Veteran.  

The Veteran has submitted private medical evidence in support of her claims, and she has testified at the hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that she has developed stress incontinence due to active service.  She was a nurse during service, and attributes this impairment to the many hours she spent working on her feet.  The Veteran also contends that she has Gulf War syndrome.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (IDT).  38 U.S.C. § 101 (24) (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309, and stress incontinence is not listed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Stress Incontinence

The Veteran's service treatment records for her periods of active duty are completely negative for complaints, treatment, or diagnoses relating to stress incontinence.  In addition, her service treatment records for the reserves are also negative for this disability for many years following active service.  Periodic medical examinations conducted in June 1988, November 1989, June 1993, and August 1998 all found the genitourinary system to be normal.  Reports of Medical History were also completed by the Veteran in November 1989, June 1993, and August 1998.  She denied frequent or painful urination on each of these, and stress incontinence was not reported in any of the physician's summaries at the end of these histories.  

The first medical records to note stress incontinence is the report of an April 2005 Reserve Component Health Assessment.  This report did not include a history of this impairment or otherwise state when it began and it did not offer an opinion as to its cause.  8/5/2014 STR-Medical-Photocopy, p. 97.  Female Stress Incontinence was listed as a chronic illness in a May 2005 record.  8/5/2014 STR-Medical-Photocopy, p. 105.  It was again noted in November 2005.  8/5/2014 STR-Medical-Photocopy, p. 110.  The history and cause of the stress incontinence was not noted in these records.  

VA and private treatment records dating from January 2006 through 2014 continue to include stress incontinence among the Veteran's ongoing medical problems, but do not include a history as to when it began or an opinion regarding the cause.  

At the September 2015 hearing, the Veteran testified that her job as an operating room nurse kept her on her feet for an extended period of time.  She said she started noticing stress incontinence toward the end of active duty.  When asked if she noticed symptoms during service, she at first said it was mild but then said that she really did not notice symptoms.  After active duty she joined the reserves and began to see a civilian doctor sometime around 1991.  The Veteran felt that being on her feet for long periods may have caused this problem but admits she has never been told this by a doctor.  9/25/2015 Hearing Testimony, pp. 8-10.

The Veteran was afforded a VA examination of the urinary tract by a medical doctor in May 2016.  The claims folder was reviewed by the examiner.  According to the examiner, she reported noticing urine leakage with coughing, sneezing, and heavy lifting since 1991.  The Veteran denied any trauma and believed it was due to lifting and moving patients back and forth.  She did not seek attention during service other than report it on her physical because she experienced her symptoms maybe every three months.  Her symptoms had become worse since then, and she now wore a pad approximately twice a month if she expected to experience them.  The diagnosis was urinary stress incontinence with an unknown date of diagnosis.  5/5/2016 C&P Exam #6, p. 1.  The examiner opined that it was less likely than not that the Veteran's stress incontinence began during service.  The opinion was based not only on the absence of documentation of stress incontinence in the service treatment records before 2005, but also on the Veteran's denial of problems on the medical histories she self-reported in June 1993 and August 1998.  It was therefore unlikely that the stress incontinence was due to service, as it was first noted in 2005, many years after active service.  5/5/2016 C&P Exam #1, p. 7.  

Based on the above, the Board concludes that entitlement to service connection for stress incontinence is not supported by the record.  The evidence establishes that the Veteran has a current diagnosis of this disability.  However, the evidence does not show that it began during service or that there is a nexus between the current disability and active service. 

The initial documentation of stress incontinence is dated April 2005.  This is 14 years after the Veteran's discharge from active service.  She has testified that she first experienced symptoms toward the end of active duty, which was 1991.  She is competent to report her symptoms.  However, the Board notes that the Veteran's testimony is equivocal, in that when specifically asked if her symptoms began during service she at first said she had mild symptoms but then added she did not really notice any symptoms during that period.  The Board notes that the 1993 and 1998 medical histories completed by the Veteran did not mention a history of incontinence.  These are more probative than the Veteran's more recent statements and testimony, as they were more contemporaneous to the period in question, and the Veteran also expressed a degree of uncertainty as to just when her symptoms began at the hearing.  

The Veteran has also expressed her belief that her disability is the result of having to stand for extended periods as a part of her job.  As a nurse, she is a medical professional, and her opinion is entitled more deference than that of a lay person.  However, there is no evidence she has any special training in genitourinary disabilities, and she did not provide any rationale to explain the relationship between standing or lifting during active service and the incontinence that was first documented many years after discharge.  In contrast, the May 2016 VA examiner opined that the stress incontinence was less likely than not related to service due to the lengthy period of time between active service and the date the incontinence was first documented, as well as the Veteran's own previous denials of relevant symptoms on her histories.  This opinion was expressed by a medical doctor, who has a higher degree of training than the Veteran and who's opinion is therefore more probative.  Given the lack of evidence of stress incontinence in service, and given that the preponderance of the evidence is against finding a nexus between the Veteran's current stress incontinent and service, the Board concludes that service connection for this disability is not established.  

Gulf War Syndrome

For Persian Gulf Veterans service connection is warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more during the presumptive period prescribed by the Secretary; and, (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021.  See 77 Fed. Reg. 71382 (2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 

In this case, the Board finds that entitlement to service connection for Gulf War syndrome is not warranted for two reasons.  The first reason is that the Veteran does not have qualifying service.  The second is that even if she did have qualifying service, she does not have an undiagnosed illness; a medically unexplained chronic multisymptom illness; or a diagnosed illness for which service connection is presumed.  

The evidence shows that the Veteran served in Turkey during the relevant period.  See November 2006 VA treatment records, 2/26/2014 Capri, p. 101; April 2012 VA mental health note, 2/26/2014 Capri, p. 76; July 2014 VA Gulf War Special Registry Examination, 8/25/2014 Capri, p. 8.  Turkey is not one of the nations considered to have been in the Southwest Asia Theater of operations.  See 38 C.F.R. § 3.317(e)(1)(2).  The Veteran does not contend that she served in Iraq, Kuwait, Saudi Arabia, or any of the other Persian Gulf nations that are on the list.  She is therefore not entitled to this presumption.  

Even if the Veteran did have qualifying service, the evidence does not show that she has a qualifying chronic disability.  At the July 2014 Gulf War Special Registry examination, a review of her systems was negative.  At the conclusion of this examination, there were no undiagnosed illnesses, no medically unexplained chronic multisymptom illness, and no diagnosed illness for which service connection would be presumed under the appropriate laws and regulations.  38 C.F.R. § 3.317(c)(2).  A review of the Veteran's extensive private and VA medical records is also negative.  The Veteran has not identified any symptoms or diseases she attributes to Gulf War Syndrome during the course of her appeal, although when prompted at the hearing she speculated her fibroids might be the result.  The Board observes that this is a condition with a known diagnosis, and not an undiagnosed illness; a medically unexplained chronic multisymptom illness; or a diagnosed illness for which service connection is presumed.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110  (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Given that the Veteran does not have an undiagnosed illness; a medically unexplained chronic multisymptom illness; or a diagnosed illness for which service connection is presumed, service connection for Gulf War syndrome is not warranted.  


ORDER

Entitlement to service connection for stress incontinence is denied.

Entitlement to service connection for Gulf War syndrome is denied. 





REMAND

The December 2015 Board remand instructed that the Veteran be provided an examination of her varicose veins.  Afterwards, the examiner was to consider her reports of being on her feet for 8 to 10 hours per shift as a surgical nurse during active duty, and provide an opinion as to whether or not her varicose veins were due to service, to include being on her feet for these extended periods of time.  

The Veteran was afforded the VA examination in May 2016.  Afterwards, the examiner opined that it was less likely than not that the varicose veins were incurred during or due to service.  Unfortunately, there is nothing in either the examination report or the opinion to indicate that he specifically considered the possible effects of the Veteran's being on her feet for 8 to 10 hour shifts.  5/5/2016 C&P Exam #1, p. 1.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who authored the May 2016 varicose vein opinion.  The examiner should provide the following addendum to his previous opinion:

a) Is it as likely as not that the Veteran's varicose veins were incurred in or due to active service, to include due to her standing for 8 to 10 hour shifts as a surgical nurse?  

The examiner should note that an opinion based solely on the absence of verified treatment during service is inadequate, and that service connection can be established for a disability first diagnosed after discharge when the evidence establishes that the disability was incurred due to service.  

The reasons for all opinions should be provided.  The effects of standing as a cause of varicose veins should be discussed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


